FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   July 2, 2008
                 UNITED STATES COURT OF APPEALS
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
                        FOR THE TENTH CIRCUIT


 EARNEST WILSON,

             Petitioner-Appellant,                  No. 08-3136
                                           (D.C. No. 5:07-CV-03197-RDR)
 v.                                                 (D. Kansas)

 DUKE TERRELL, Warden

             Respondent-Appellee.




                        ORDER AND JUDGMENT *



Before KELLY, McCONNELL, and GORSUCH, Circuit Judges.




      After examining the briefs and appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.

34.1(G). The case is therefore ordered submitted without oral argument.

      The petitioner appeals the dismissal by the United States District



      *
            This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may
be cited, however, for its persuasive value consistent with Fed. R. App. P.
32.1 and 10th Cir. R. 32.1.
Court for the District of Kansas of his petition for writ of habeas corpus

filed pursuant to 28 U.S.C. § 2241. We affirm.

      The petitioner challenged a criminal judgment entered by the United

States District Court for the Northern District of Illinois. He alleged that he

is being illegally held because the sentencing court had no right to

resentence him without another plea or a trial, that the trial court lacked

subject matter jurisdiction, and that he was denied effective assistance of

counsel. He also challenged the dismissal of a 28 U.S.C. § 2255 motion he

filed on the ground that it was a second/successive motion.

      Normally, “‘[a] petition under 28 U.S.C. § 2241 attacks the execution

of a sentence rather than its validity and must be filed in the district where

the prisoner is confined. A [section 2255 motion] attacks the legality of

detention, and must be filed in the district that imposed the sentence.’”

Haugh v. Booker, 210 F.3d 1147, 1149 (10th Cir.2000) (quoting Bradshaw

v. Story, 86 F.3d 164, 166 (10th Cir.1996)). See also United States v.

Eccleston, 521 F.3d 1249, 1253 (10th Cir. 2008) (“A challenge to the

propriety of the federal conviction itself ... must proceed under § 2255, not

§ 2241.”) (citation omitted). Section 2241 “is not an additional, alternative,

or supplemental remedy to 28 U.S.C. § 2255.” Bradshaw, 86 F.3d at 166.

Only if the petitioner shows that § 2255 is “inadequate or ineffective” to

challenge the validity of a judgment or sentence may a prisoner petition for

                                         2
such a remedy under 28 U.S.C. § 2241. Id.

      The petitioner has not established the inadequacy or ineffectiveness of

28 U.S.C. § 2255. The mere fact that he was denied relief under § 2255 does

not render it inadequate or ineffective. Id. “Failure to obtain relief under §

2255 does not establish that the remedy so provided is either inadequate or

ineffective.” Id. (quotation omitted).

      Accordingly, the district court judgment is AFFIRMED. The mandate

shall issue forthwith.



                                             ENTERED FOR THE COURT

                                             PER CURIAM




                                         3